                   Case 1:21-cv-05958 Document 1 Filed 07/12/21 Page 1 of 8


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 PALLADIAN PARTNERS, L.P.,

                          Plaintiff,                      Civil Action No:

            v.                                            COMPLAINT

 PROVINCE OF BUENOS AIRES,

                         Defendant.


          Plaintiff Palladian Partners, L.P. (“Plaintiff”), by and through its undersigned counsel,

 alleges as follows:

                                       PRELIMINARY STATEMENT

          1.        Plaintiff obtained two (2) final Judgments (as defined below) in the 10th Civil

 Division of the German Regional Court of Frankfurt am Main (Landgericht Frankfurt am Main)

 (the “German Court”) against Defendant Province of Buenos Aires (“Defendant”), and now

 seeks recognition and enforcement of the Judgments against Defendant under the New York

 Uniform Foreign Country Money Judgments Act (as amended), N.Y. C.P.L.R. §§ 5301-09.

          2.        Defendant has failed to make any payments on the Judgments since they were

 entered.

          3.        Unlike other cases involving bonds issued by Defendant, this proceeding does not

 involve (i) bonds that are within the scope of Defendant’s current proposal to certain

 bondholders regarding a potential restructuring of its external debt, (ii) issues of standing to

 pursue the underlying claims, or (iii) any other defenses Defendant may argue it has against the

 claims of other parties. Plaintiff’s standing and claims have already been adjudicated by a court

 of competent jurisdiction, resulting in years-old Judgments in Plaintiff’s favor that remain



DB1/ 122298072.7
                   Case 1:21-cv-05958 Document 1 Filed 07/12/21 Page 2 of 8


 unsatisfied. Plaintiff now seeks relief in this Court to enable it to enforce and satisfy these

 Judgments.

                                                PARTIES

          4.        Plaintiff is a limited partnership organized under the laws of the Cayman Islands,

 residing at Ogier Fiduciary Services (Cayman) Limited, 89 Nexus Way, Camana Bay, Grand

 Cayman, KY1-9007, Cayman Islands.              Plaintiff is the holder of certain bonds issued by

 Defendant (the “Bonds”) and governed by various bond documents and offering circulars (the

 “Bond Documents”). Plaintiff obtained the Judgments based on its ownership of the Bonds and

 Defendant’s events of default under the Bond Documents.

          5.        Defendant is a political subdivision of the Republic of Argentina (the

 “Republic”), a “foreign state” as defined in 28 U.S.C. § 1603(a), and the issuer of the Bonds.

          6.        Germany is a “foreign country” as defined in N.Y. C.P.L.R. § 5301(a).

                                     JURISDICTION AND VENUE

          7.        This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1330, which

 confers jurisdiction on federal district courts for any claims against foreign states, including

 political subdivisions thereof. In the Bond Documents, Defendant explicitly waived objections

 to venue and any claim of immunity from suit (including, but not limited to, sovereign

 immunity) with respect to its obligations under the Bonds, pursuant to 28 U.S.C. § 1605(a)(1).

 The relevant language is essentially the same in the varying Bond Documents:

                    [Defendant] hereby irrevocably submits to the jurisdiction of the
                    District Court, Frankfurt am Main, Federal Republic of Germany
                    and waives, to the fullest extent it may effectively do so, the
                    defense of an inconvenient forum to the maintenance of such
                    [legal] Proceedings and any present or future objection to such
                    Proceedings whether on grounds of venue, residence or domicile.
                    [Defendant] agrees that a final judgment in any such Proceedings
                    in the courts mentioned above shall be conclusive and may be
                    enforced in other jurisdictions by suit on the judgment or any other
                    matter provided by law.

DB1/ 122298072.7                                     2
                   Case 1:21-cv-05958 Document 1 Filed 07/12/21 Page 3 of 8




                    To the extent [Defendant] has or hereafter may acquire any
                    immunity (sovereign or otherwise) from jurisdiction of any court
                    or from any legal process (whether through service or notice, . . .
                    execution or otherwise), with respect to itself or its revenues, assets
                    or properties . . . , [Defendant] hereby irrevocably waives such
                    immunity in respect of its obligations under the [Bonds].1

          8.        Venue is proper in this Court pursuant to 28 U.S.C. § 1391(f) based on party

 agreement and Defendant’s assets located in the State of New York.

          9.        New York law applies to proceedings to enforce the Judgments under N.Y.

 C.P.L.R. §§ 5302 and 5303.

                                        FACTUAL ALLEGATIONS

          10.       Between May 1999 and April 2000, Defendant issued the Bonds under German

 law: (i) €174 million 9.75% Bonds due May 6, 2004, bearing ISIN DE0003040408 (the “2004

 Bonds”), (ii) €350 million 10.75% Bonds due March 3, 2005,2 bearing ISIN DE0004528450 (the

 “2005 Bonds”), and (iii) €150 million 10.625% Bonds due July 14, 2006, bearing ISIN

 DE0003138806 (the “2006 Bonds”). The Bonds were issued as global certificates without

 interest coupons and held in custody by Deutsche Börse Clearing AG - now Clearstream

 Banking S.A., Frankfurt am Main (“Clearstream”).

          11.       Defendant holds a beneficial interest in the Bonds as follows: (i) €1.082 million of

 the 2004 Bonds, (ii) €787,000 of the 2005 Bonds, and (iii) €818,000 of the 2006 Bonds.




 1 Offering Circular of 9.75% Bonds due 2004, dated May 4, 1999 (the “2004 Bond Offering Circular,” a copy of
 which is attached hereto as Exhibit 1), §§ 16.04 and 16.05; Offering Circular of 10.75% Bonds due 2005, dated
 April 11, 2000 (the “2005 Bond April Offering Circular,” a copy of which is attached hereto as Exhibit 2), §§ 15.05
 and 15.06; Offering Circular of 10.75% Bonds due 2005, dated February 29, 2000 (the “2005 Bond February
 Offering Circular,” a copy of which is attached hereto as Exhibit 3), §§ 15.05 and 15.06; Offering Circular of
 10.625% Bonds due 2006, dated July 14, 1999, as amended on July 23, 1999 (the “2006 Bond Offering Circular,” a
 copy of which is attached hereto as Exhibit 4), §§ 14.04 and 14.05.
 2€300 million 10.75% Bonds due 2005 issued on March 3, 2000 were consolidated with €50 million 10.75% Bonds
 due 2005 issued on April 14, 2000. See 2005 Bond Offering Circular, at 1.

DB1/ 122298072.7                                         3
                     Case 1:21-cv-05958 Document 1 Filed 07/12/21 Page 4 of 8


               12.    Pursuant to the Offering Circulars, failure to make any payment of principal or

 interest for 30 days after the applicable payment date constitutes an event of default.3                     A

 declaration by the Republic of a moratorium on the payment of principal or interest on its public

 external indebtedness is also an event of default.4

               13.    The Offering Circulars provide that if an event of default occurs, holders of the

 Bonds may declare the principal of the Bonds to be due and payable immediately, together with

 accrued interest to the date of acceleration.5

               14.    In December 2001, the Republic declared a moratorium on payments of principal

 and interest on the external debt of the Republic. As a result, Defendant defaulted on the Bonds.

 A description of the circumstances of similar defaults is provided in Lightwater Corp. Ltd. v.

 Republic of Argentina, No. 02 Civ. 3804, 2003 WL 1878420, at *2 (S.D.N.Y. Apr. 14, 2003);

 Applestein v. Province of Buenos Aires, No. 02 Civ. 1773, 2003 WL 1990206, at *1 (S.D.N.Y.

 Apr. 29, 2003). Since December 2001, Defendant has failed to make any payment of principal

 or interest on the Bonds (or the subsequent Judgments).

               15.    Upon information and belief, holders of the Bonds provided the respective paying

 agents written notice that they were demanding immediate payment of the principal and interest

 due on the Bonds. Plaintiff subsequently notified Defendant of an event of default, demanding

 payment on its Bonds by February 24, 2017. Defendant did not cure the default.

               16.    On February 27, 2017, Plaintiff filed a complaint in Germany, seeking payment

 on the Bonds and judgment against Defendant (the “German Lawsuit”). Defendant appeared and

 sought to dismiss the German Lawsuit on various grounds.

 3See 2004 Bond Offering Circular, § 9; 2006 Bond Offering Circular, § 8; 2005 Bond April Offering Circular, § 9;
 2005 Bond February Offering Circular, § 9.
 4   See id.
 5 See 2004 Bond Offering Circular, § 9.02; 2006 Bond Offering Circular, § 8.02; 2005 Bond April Offering
 Circular, § 9.02; 2005 Bond February Offering Circular, § 9.02.

DB1/ 122298072.7                                        4
                   Case 1:21-cv-05958 Document 1 Filed 07/12/21 Page 5 of 8


          17.         The German Court issued a judgment in favor of Plaintiff on December 18, 2017

 (the “December 2017 Judgment”), and the December 2017 Judgment became final on February

 23, 2018 (the “February 2018 Judgment,” a copy of which is attached as Exhibit 5, along with a

 certified translation from German to English). On April 4, 2018, the German Court issued an

 additional judgment in favor of Plaintiff awarding costs and legal fees in connection with the

 German Proceeding (the “April 2018 Judgment,” a copy of which is attached as Exhibit 6, along

 with a certified translation from German to English, and the April 2018 Judgment together with

 the February 2018 Judgment, the “Judgments”).            The Judgments are final, non-appealable and

 enforceable.

          18.         Pursuant to the February 2018 Judgment, Defendant must pay to Plaintiff:

                    i.   €818,000 plus 12.625% interest per annum as from January 1, 2014 until the
                         moment of settlement of the judgment by Defendant related to the 2006
                         Bonds;

                   ii.   €1,082,000 plus 11.75% interest per annum as from January 1, 2014 until the
                         moment of settlement of the judgment by Defendant related to the 2004
                         Bonds;

                iii.     €787,000 plus 12.75% interest per annum as from January 1, 2014 until the
                         moment of settlement of the judgment by Defendant related to the 2005
                         Bonds; and

                iv.      Litigation costs.

          19.         Pursuant to the April 2018 Judgment, Defendant must pay to Plaintiff:

                    i.   €34,368 as reimbursement for certain court fees in connection with the
                         German proceeding;

                   ii.   €24,587.55 as reimbursement for certain attorney fees in connection with the
                         German proceeding; and

                iii.     Interest in the amount of 5% above the applicable prime rate since January 2,
                         2018 as specified in the April 2018 Judgment.




DB1/ 122298072.7                                      5
                   Case 1:21-cv-05958 Document 1 Filed 07/12/21 Page 6 of 8


          20.       As of filing of this Complaint, no payments have been received with respect to the

 Judgments. As expressly provided in the Judgments, interest will continue to accrue until

 Defendant satisfies its obligations under the Judgments.

                                         CLAIM FOR RELIEF

          21.       Plaintiff repeats and re-alleges the allegations contained in the foregoing

 paragraphs as if set forth fully herein.

          22.       Germany is a “foreign country” within the meaning of N.Y. C.P.L.R. § 5301(a).

          23.       Each of the Judgments is a “foreign country judgment” within the meaning of

 N.Y. C.P.L.R. § 5301(b).

          24.       Each of the Judgments is “final, conclusive and enforceable” in Germany within

 the meaning of N.Y. C.P.L.R. § 5302.

          25.       Each of the Judgments grants recovery of a sum of money and is enforceable by

 an action on the judgment in New York pursuant to N.Y. C.P.L.R. § 5303.

          26.       No discretionary bar to recognition pursuant to N.Y. C.P.L.R. § 5304(b) exists.

          27.       Each of the Judgments is required to be enforced pursuant to N.Y. C.P.L.R. §

 5303.

          28.       Accordingly, Plaintiff is entitled to an order recognizing the Judgments as a

 judgment of this Court.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in favor of

 Plaintiff and against Defendant, and requests the following relief:

          A.        That the Court enter an order pursuant to N.Y. C.P.L.R. § 5303 enforcing each of

 the Judgments against Defendant and ordering that the pecuniary obligations in the Judgments in

 favor of Plaintiff and against Defendant be recognized and entered as a judgment by the Clerk of


DB1/ 122298072.7                                     6
                   Case 1:21-cv-05958 Document 1 Filed 07/12/21 Page 7 of 8


 this Court in the same manner and with the same force and effect as if the Judgments were final

 judgments of this Court; and

          B.        That the Court enter judgment in favor of Plaintiff and against Defendant in the

 following amounts:

                    (i) with respect to the 2004 Bonds, (a) €1,082,000 plus (b) 11.75% interest per

          annum on such amount from January 1, 2014 up to the date when payment is made in

          full;

                    (ii) with respect to the 2005 Bonds, (a) €787,000.00 plus (b) 12.75% interest per

          annum on such amount from January 1, 2014 up to the date when payment is made in

          full;

                    (iii) with respect to the 2006 Bonds, (a) €818,000 plus (b) 12.625% interest per

          annum on such amount from January 1, 2014 up to the date when payment is made in

          full; and

                    (iv) with respect to the April 2018 Judgment, (a) €58,955.55 plus (b) interest on

          such amount of 5% above the applicable prime rate since January 2, 2018 as specified in

          the April 2018 Judgment; and

          C.        That Plaintiff be awarded its costs, disbursements and attorneys’ fees in this

 action, and such other and further relief as the Court deems just and proper.

                               [Remainder of page intentionally left blank]




DB1/ 122298072.7                                    7
                   Case 1:21-cv-05958 Document 1 Filed 07/12/21 Page 8 of 8


 Dated: July 12, 2021

                                                  MORGAN, LEWIS & BOCKIUS LLP

                                            By: /s/ Kenneth I. Schacter          :
                                                Kenneth I. Schacter
                                                101 Park Ave.
                                                New York, NY 10178-0060
                                                Telephone: (212) 309-6865
                                                Facsimile: (212) 309-6001
                                                Email: kenneth.schacter@morganlewis.com

                                                  Christopher L. Carter
                                                  One Federal Street
                                                  Boston, MA 02110-1726
                                                  Telephone: (617) 951-8063
                                                  Facsimile: (617) 951-8736
                                                  Email: christopher.carter@morganlewis.com

                                                  David K. Shim
                                                  One State Street
                                                  Hartford, CT 06103-3178
                                                  Telephone: (860) 240-2580
                                                  Facsimile: (860) 240-2701
                                                  Email: david.shim@morganlewis.com

                                                  Attorneys for Palladian Partners, L.P.




DB1/ 122298072.7                              8
